FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DENNIS CHEN,                                     No. 13-56038

               Plaintiff - Appellant,            D.C. No. 2:12-cv-08409-RGK-
                                                 MAN
 v.

WESTFIELD MALL, a California                     MEMORANDUM*
corporation; LORETTA E. LYNCH,
Attorney General,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Dennis Chen appeals from the district court’s order dismissing his 42 U.S.C.

§ 1983 action alleging federal and state law claims arising from interference with

his right to travel. We have jurisdiction under 28 U.S.C. § 1291. We review for an

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a dismissal for failure to serve a summons and complaint in a

timely manner. Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.

2001). We affirm.

      The district court did not abuse its discretion by dismissing Chen’s action

because Chen failed to show good cause as to why he did not timely serve

defendants. See id. at 512 (explaining good cause standard). Moreover, the district

court did not abuse its discretion in refusing to extend the service period. See id. at

513 (the district court has broad discretion to extend time for service or dismiss

without prejudice).

      We treat the dismissal of Chen’s action as without prejudice. See Fed. R.

Civ. P. 4(m).

      AFFIRMED.




                                           2                                    13-56038